Title: From George Washington to John Kirkpatrick, 3 February 1756
From: Washington, George
To: Kirkpatrick, John



[Alexandria, 3 February 1756]
To John Kirkpatrick, Secretary.

You are to remain at this place until my return; unless you receive orders to the contrary from me. The Pay-Master and Commissary will apply to you for some money; and you are according to their demands on you, to pay them out of the money in your hands; reserving about eight hundred pounds—You are also to pay off the Officers and men now in town, before they march. Given at Alexandria, this 3d of February, 1756.

G:W.

